Citation Nr: 1139175	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, wherein the RO awarded service connection for PTSD and assigned a 10 percent evaluation, effective from October 30, 2006.  The Veteran disagreed with the disability rating assigned.

In a November 2007 decision by a decision review officer, the Veteran's PTSD disability rating was increased to 30 percent, effective October 30, 2006.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993). 


REMAND

In May 2006, the Veteran filed a claim for VA disability compensation, seeking service connection for PTSD.  In support of his claim, the Veteran submitted the report of a September 2006 private psychosocial assessment and employability evaluation conducted by E.T., Ph.D., a licensed psychologist.  During that evaluation, the Veteran reported having difficulty remaining asleep, nightmares and dreams about his military experiences once a week, intrusive and involuntary thoughts on a regular basis, and bouts of irritability.  He denied difficulty falling asleep, problems concentrating, flashbacks, anniversary dates, and physical reactions.  The Veteran reported feeling emotionally numb and void of feeling since leaving the military.  He indicated that although he was married, he had few close friends and found it difficult to relate in social situations.  He reported a sense of doom and negativity, stating that he had not thought that he would live past the age of 30.  It was noted that he had lost interest in things he previously enjoyed, particularly fishing.  The Veteran stated that he avoided thinking or talking about his traumas and that he had felt alienated and separated in the past.  It was noted that the Veteran drank alcohol in moderation and would infrequently use marijuana.  He stopped drinking heavily in 1987 and stopped using illegal drugs heavily shortly after service.

Dr. T. noted that since his retirement in 2002, the Veteran had been working part time doing service and maintenance for a manufactured homes company.  His worked was considered to be light and semi-skilled.  From 1972 to 2002, the Veteran had worked for General Motors as a press operator in the paint department.  His work ranged from light to medium and was considered to be unskilled to semi-skilled.  Dr. T. determined that the Veteran did not possess transferable skills to sedentary work activity.  Dr. T. concluded that, based on the Veteran's education, training, past work experience, and current level of symptoms, he was not a viable rehabilitation candidate.  It was her belief that the Veteran would have difficulty sustaining employment on a full-time basis.

Dr. T. diagnosed the Veteran as having PTSD and provided a global assessment of functioning (GAF) score of 52.  She recommended group or individual therapy, as well as evaluation for psychotropic medication.  She indicated that the following symptoms caused social, personal, and occupational problems:  intrusive thoughts, insomnia, overwhelming feelings of anger/sorrow with crying spells, being withdrawn, and bouts of depression.

In April 2007, the Veteran was afforded a VA examination in connection with his claim of service connection for PTSD.  The Veteran reported PTSD symptoms brought on by the Iraq War, stating that he had been experiencing periodic flashbacks and intrusive thoughts about his experiences during the Vietnam War.  He stated that he had been jailed for a DWI (driving while intoxicated) offense in 1985, which he blamed partly on his military experience.  He indicated that he was then-currently sober and did not use drugs.  The Veteran reported that he had been married for 37 years, and had two grown children who were involved and supportive of him.  He had three grandchildren.  

The Veteran reported his psychiatric symptoms to be problems sleeping, some intrusive thoughts, and occasional flashbacks.  His most difficult memory was seeing wounded soldiers and civilians in hospitals that he helped to build.  He stated that some of his memories were set off by the prolonged Iraq War, and indicated that he did not enjoy the fourth of July as he startles easily.  The Veteran reported that he enjoyed hunting and relaxing.

Mental status examination revealed the Veteran to be alert and oriented times three.  He complained of mild anxiety and denied suicidal and homicidal ideation.  Episodes of violence, mania, and pressured speech were not present.  Hallucinations and delusions were denied.  

The VA examiner found that the Veteran exhibited no significant social or employment dysfunction.  He noted that the Veteran's capacity for improvement and remission of his PTSD symptoms was helped by the fact that he was currently sober, able to successfully retire, enjoyed a successful social adjustment to retirement, enjoyed hunting, had two grown children and three grandchildren, and was still married.  The examiner assigned a GAF score of 65.  

Based on the results of the September 2006 private and April 2007 VA examinations, the RO awarded service connection for PTSD and assigned a 10 percent disability rating.  The Veteran disagreed with the disability rating assigned, noting that Dr. T. had indicated that his PTSD symptoms produced social, personal, and occupational impairment.  Upon review of the evidence, a decision review officer assigned an initial PTSD disability rating of 30 percent.  The Veteran continued to disagree with the disability rating assigned, asserting that his PTSD symptoms prevented him from forming social relationships.  He reported mood swings and feeling depressed more often than not and stated that his judgment was impaired, in that his decision-making process was not normal.  

In May 2008, the Veteran underwent another psychosocial assessment with Dr. T.  At that time, it was reported that the Veteran drank daily and used marijuana infrequently.  He indicated difficulty falling and staying asleep.  He experienced dreams and nightmares about his Vietnam experiences twice a week and continued to have intrusive and involuntary thoughts regarding his military experiences on a regular basis.  It was noted that the sight or sound of helicopters, musty smells, and loud noises could trigger his intrusive and involuntary thoughts.  He denied flashbacks, but reported that January and February were difficult months for him as they reminded him of the TET offensive.  The Veteran indicated that although his marriage was fairly smooth, he had few close friends and found it difficult to relate in social situations.  He again reported a sense of doom and negativity and indicated that he avoided thinking or talking about his traumas and had felt alienated and separated in the past.  

Dr. T. assigned a GAF score of 45.  She reiterated that the following symptoms caused social, personal, and occupational problems:  intrusive thoughts, insomnia, overwhelming feelings of anger/sorrow with crying spells, being withdrawn, and bouts of depression.  Dr. T. also again stated that based on the Veteran's education, training, past work experience, and current level of symptoms, he was not a viable rehabilitation candidate and opined that the Veteran would have difficulty sustaining employment on a full-time basis.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Here, the Board finds that the issue of entitlement to TDIU was raised by the record.  Specifically, in her October 2006 and May 2008 evaluation reports, Dr. T. stated her opinion that the Veteran would have difficulty sustaining employment on a full-time basis considering his service-connected problem.  

The Board notes that it may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537   (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  

Here, although Dt. T. indicated that the Veteran would have difficulty sustaining full-time employment, she provided no specific discussion of the Veteran's educational background.  Nor did she discuss the Veteran's statement that he was terminated from his part-time employment on account of the economy.  Thus, given the absence of relevant clinical information regarding the Veteran's employability, based on both an assessment of all his service-connected disabilities and his educational and occupational history and experience, the Board finds that the current medical evidence of record is inadequate to address the Veteran's claim for a higher rating.  Further development is, therefore, necessary.  An examination is also necessary given that three years have passed since the most recent compensation examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the claim must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current nature and degree of his service-connected PTSD.  As part of the VA examination to be afforded on remand, the examiner should be requested to provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable. See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

The Board further notes that that throughout the pendency of his appeal, the Veteran has been assigned GAF scores ranging from 45 to 65.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).   A GAF score of 61-70 is assigned where there are "[s]ome mild symptoms (e.g., depressed mood with mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Accordingly, given the differences in the documented GAF scores, the Board finds that on remand, the examiner should not only assesses the current level of severity of the Veteran's PTSD symptoms, but he/she should be asked to reconcile the conflicting evidence regarding the severity of the Veteran's PTSD over the course of the claim.  Specifically, the examiner should conduct an analysis of the severity of the Veteran's PTSD from 2006 forward.  The examiner should also attempt to reconcile and provide a rationale for the different GAF scores seen in the medical evidence from the 2006 VA examination until the present.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All of Dr. T.'s records should be sought (with necessary authorization).

2.  After completing the development requested in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination with a VA psychiatrist in connection with his claim for a higher initial evaluation for his service-connected PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should review the October 2006 and May 2008 private psychosocial evaluations, the April 2007 VA examination report, and the Veteran's assertions that his PTSD prevents him from forming social relationships and results in mood swings, depressed mood, and impaired judgment. The examiner should be asked to reconcile his or her findings and conclusions with the one VA and two private examinations already of record.  

The examiner should also comment on the Veteran's level of occupational impairment caused by any PTSD symptoms and assign a global assessment of functioning (GAF) score, with its meaning explained in the context of the rating criteria.  The examiner should be asked to reconcile his or her findings and conclusions with the GAF scores previously provided by Dr. T. and the April 2007 VA examiner.  The examiner should explain the differences in the GAF scores provided in October 2006, April 2007, and May 2008.  

If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained.  A complete rationale should be provided for all opinions expressed.

The examiner should also comment on the Veteran's employment and employability.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to his PTSD, the Veteran is service connected for type II diabetes mellitus and peripheral neuropathy of the lower extremities.)  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

(If the Veteran fails to appear for examination, the examiner should review the record and provide answers to the questions presented above, to the extent possible, especially with respect to the conflicting GAF scores.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the instructions to provide an analysis of the divergent GAF scores previously assigned to the Veteran.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.   

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to an initial rating greater than 30 percent for the Veteran's service-connected PTSD.  Any staged ratings as deemed appropriate should be assigned.  The AOJ must also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's increased rating claim.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  (If a TDIU rating is not granted, the SSOC should address this issue.)

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

